EXHIBIT CROSSHAIR EXPLORATION & MINING CORP. (the “Company”) AMENDED STOCK OPTION PLAN AS OF JULY 31, 2008 (as approved by shareholders on September 15, 2008) ARTICLE 1 PURPOSE AND INTERPRETATION 1.1 PURPOSE The purpose of the Plan shall be to attract, retain and provide incentives to Service Providers, Insiders and employees of the Company and its Designated Affiliates and to advance the interests of the Company by facilitating equity participation in the Company by such persons through the acquisition of Common Shares of the Company. 1.2 DEFINITIONS In the Plan, the following capitalized words and terms shall have the following meanings: (a) “Act” means the Business Corporations Act (British Columbia) or its successor, as amended from time to time; (b) “Affiliate” shall have the meaning ascribed thereto in the Act; (c) “Associate” shall have the meaning ascribed thereto in the Securities Act (British Columbia); (d) “Board” shall mean the board of directors of the Company or any committee of directors appointed by the directors pursuant to Section 3.2 hereof; (e) “Common Shares” means the common shares of the
